Case: 13-50688      Document: 00512873371         Page: 1    Date Filed: 12/17/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-50688
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 17, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

PETRA LETICIA MARTIN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:12-CR-1330-1


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Petra Leticia Martin appeals from her judgment of conviction after a jury
trial for possession of an identification document with the intent to defraud the
United States in violation of 18 U.S.C. § 1028(a)(4). She argues that the
evidence was insufficient to prove that she had the intent to defraud. Although
Martin was released from custody on February 14, 2014, her release does not
moot this appeal. See Spencer v. Kemna, 523 U.S. 1, 8 (1998). We AFFIRM.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50688     Document: 00512873371     Page: 2   Date Filed: 12/17/2014


                                  No. 13-50688

      Martin was arrested as a result of events that occurred on August 6,
2012, as she was attempting to cross the border from Mexico into the United
States with her two children and a third child who was asleep in the backseat
of her vehicle. When Martin’s vehicle arrived at the primary inspection point,
Martin presented two Florida birth certificates and a Social Security card as
identification for the sleeping child, whom Martin identified as her nephew by
marriage. After additional inquiry, border patrol agents determined that the
child in the vehicle was not the nephew and that the documents presented did
not belong to the child in the vehicle.
      Martin preserved her challenge to the sufficiency of the evidence. We
therefore review the issue de novo. See United States v. McElwee, 646 F.3d
328, 340 (5th Cir. 2011). We will uphold the jury’s verdict if “any rational trier
of fact could have found the essential elements of the crime beyond a
reasonable doubt.” United States v. Vargas-Ocampo, 747 F.3d 299, 301 (5th
Cir. 2014) (en banc) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)),
cert. denied, 135 S. Ct. 170 (2014).
      Martin argues that there was no direct evidence that she knew that the
child sleeping in the backseat was not her husband’s nephew – the child named
on the Florida birth certificates – and that the circumstantial evidence that
was presented was insufficient to permit a reasonable inference of knowledge.
We disagree. The jury was able to assess Martin’s credibility and that of the
two border patrol officers who questioned Martin during inspection. This court
will “not weigh evidence or assess the credibility of witnesses . . . .” United
States v. Ramos-Cardenas, 524 F.3d 600, 605 (5th Cir. 2008). There were
numerous discrepancies in Martin’s statements to the border patrol officers
pertaining to the child and to her travel itinerary. Given the discrepancies in
her statements as well as her testimony, it would not have been unreasonable



                                          2
    Case: 13-50688     Document: 00512873371      Page: 3   Date Filed: 12/17/2014


                                  No. 13-50688

for the jury to conclude that Martin’s version of events was implausible. See
United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989) (noting that, in weighing
the evidence, the jury is permitted to evaluate the facts in light of its knowledge
of the common tendencies and inclinations of human nature).
      Based on the evidence, the jury could have reasonably concluded that
Martin was aware that the child in the vehicle was not her nephew. Jurors
also could decide that she voluntarily gave the border patrol officers documents
that she knew did not identify the child in the vehicle in order to mislead or
deceive the officers as to the immigration status of the child in the vehicle.
Accordingly, when viewed in the light most favorable to the verdict and to the
jury’s reasonable inferences, the evidence was sufficient to demonstrate that
Martin knowingly possessed a false identification document with the intent to
defraud the United States in violation of § 1028(a)(4). See United States v.
Terrell, 700 F.3d 755, 760 (5th Cir. 2012), cert. denied, 133 S. Ct. 1834 (2013);
Vargas-Ocampo, 747 F.3d at 301.
      AFFIRMED.




                                        3